                   Case 19-11095-CSS           Doc 547       Filed 07/29/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    JRV Group USA L.P., a Delaware limited               )    Case No.: 19-11095 (CSS)
    partnership,1                                        )
                                                              Related Docket No.: 545
                                                         )
                            Debtor.                      )
                                                         )

CERTIFICATE OF NO OBJECTION REGARDING MOTION OF THE LIQUIDATION
  TRUSTEE FOR ORDER UNDER BANKRUPTCY CODE SECTION 105(a) AND
 BANKRUPTCY RULE 9006 EXTENDING THE CLAIMS OBJECTION DEADLINE

             The undersigned hereby certifies that, as of the date hereof, the undersigned has received

no answer, objection, or other responsive pleading to the relief requested pursuant to the Motion of

the Liquidation Trustee for Order Under Bankruptcy Code Section 105(a) and Bankruptcy Rule

9006 Extending the Claims Objection Deadline [Docket No. 545] (the “Motion”), filed on

July 14, 2021. Pursuant to the notice appended to the Motion, responses or objections to the Motion

were due on or before July 28, 2021 at 4:00 p.m. (prevailing Eastern Time). The undersigned

certifies that the Court’s docket in these cases reflects that no answer, objection, or other responsive

pleading to the Motion has been filed.

             The undersigned respectfully submits that the proposed order annexed to the Motion, and

attached hereto, may be entered by the Court without further notice or hearing.




1
        The Debtor’s last four digits of its taxpayer identification number are (5218). The service address for the
above- captioned Debtor is c/o Sherwood Partners, Inc., 3945 Freedom Circle, Suite 560, Santa Clara, CA 95054.


WBD (US) 53069081v1
              Case 19-11095-CSS   Doc 547   Filed 07/29/21    Page 2 of 2




Dated: July 29, 2021
                                       WOMBLE BOND DICKINSON (US) LLP

                                       /s/ Ericka F. Johnson
                                       Matthew P. Ward (DE Bar No. 4471)
                                       Ericka F. Johnson (DE Bar No. 5024)
                                       1313 N. Market Street, Suite 1200
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 252-4320
                                       Facsimile: (302) 252-4330
                                       E-mail: matthew.ward@wbd-us.com
                                                ericka.johnson@wbd-us.com

                                       Counsel for the Liquidation Trustee




                                        2
WBD (US) 53069081v1
